Case 0:19-cv-61785-BB Document 13 Entered on FLSD Docket 10/15/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-61785-BLOOM/Valle

 SHLOMY HALAWANI,

        Plaintiff,
 v.

 LEAP EDUCATION,

       Defendant.
 _________________________/

                        ORDER OF DISMISSAL WITHOUT PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [12]

 (“Notice”), filed on October 15, 2019. The Court has carefully reviewed the Notice and the record,

 and is otherwise fully advised in the premises. Accordingly, it is ORDERED AND ADJUDGED

 as follows:

               1. The Notice, ECF No. [12] is APPROVED and ADOPTED;

               2. The above-styled case is DISMISSED WITHOUT PREJUDICE;

               3. Each party shall bear its own attorneys’ fees and costs;

               4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                  and all deadlines are TERMINATED;

               5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 15, 2019.



                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
Case 0:19-cv-61785-BB Document 13 Entered on FLSD Docket 10/15/2019 Page 2 of 2

                                               Case No. 19-cv-61785-BLOOM/Valle


 Copies to:

 Counsel of Record




                                       2
